In an action to recover a deposit made under a contract to purchase real property, which contract provided that the deposit was to be returned if the purchaser was unable to procure a mortgage loan in a specified amount, the appeal is from so much of an order of the County Court, Westchester County, as denied appellant’s motion for a further bill of particulars specifying the banks or other lending institutions to which respondent applied for a mortgage, and the dates of such application. Order modified by striking from the first ordering paragraph everything after the word “granted” and by adding at the end of the second ordering paragraph as subparagraph B thereof a further direction that respondent shall serve a further bill of particulars specifying the banks or other lending institutions to which she applied for a $14,000 mortgage, giving the dates of application. As so modified, order insofar as appealed from affirmed, with $10 costs and disbursements to appellant. The further bill of particulars is to be served within five days after the entry of the order hereon. In our opinion, the record amply demonstrates that the primary purpose of the demand for a further bill was not to compel respondent to disclose her evidence or the names of her witnesses, but was to obtain information which would amplify her complaint, limit her proof and prevent surprise on trial. Respondent, having alleged performance of the contract on her part and that she was unable to obtain the mortgage, should be required to furnish the particulars requested as to her efforts to obtain it. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.